DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-8, 10-13, 16, 18, 20 and 22 are allowable over the prior art of record because the prior art of record does not teach wherein the chamber is fabricated of a conductive material and wherein the plasma etching apparatus comprises a lid which is electrically isolated from a remainder of the at least one chamber and a lid electric power supply that supplies electrical power to the lid to enable sputtering of the metallic material from the lid; etching the substrate using argon ions whereby the argon ions remove material from the substrate; wherein the lid is in at least one electrical state during the etching, and wherein the electrical state is a ground state or an electrically floating state thereby minimizing sputtering of the lid during the etching; unloading the substrate from the chamber after the etching; and sputtering a metallic material from an electrically conductive coil which is positioned within the at least one chamber and the lid onto an interior surface of the at least one chamber using an argon plasma to perform a cleaning function, wherein sputtering the metallic material to perform the cleaning function is performed after the steps of etching the substrate and the unloading, and wherein the lid electrical power supply supplies negative DC electrical power to the lid during the sputtering thereby sputtering the lid.
The closest prior art of record to Hong (U.S. PGPUB. 2001/0052455 Al), Barnes et al. (5,178,739) and Lamont, Jr. et al. (U.S. Pat. 4,756,810) or Yasar et al. (U.S. PGPUB. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
March 2, 2021